Abdul-Malik v. State                                                















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-106-CR

     HUSSAIN ABDUL-MALIK,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # 14,124
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On May 10, 1996, appellant Hussain Abdul-Malik plead guilty to retaliation and the trial court
assessed punishment at eight years' incarceration in the Texas Department of Criminal Justice-Institutional Division.  Tex. Penal Code Ann. § 36.06 (Vernon 1994).  Appellant filed a pro se
notice of appeal in the district court six days later.
      The transcript was filed in this court on June 3, but when no statement of facts followed, we
abated the cause to the trial court on October 30 for the trial court to determine, among other
things, why a statement of facts had not been filed and whether Appellant wished to continue the
prosecution of his appeal.  The trial court conducted the abatement hearing on December 18 and
filed its findings of fact and conclusions of law from the hearing in this court on December 20. 
The trial court concluded in his findings that Appellant no longer wished to continue to prosecute
his appeal.  On January 13, 1997, a motion to dismiss signed by Appellant and dated December
18, 1996, was filed in this court.  
      In relevant part, Texas Rule of Appellate Procedure 59 states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending[.]
Tex. R. App. P. 59(b).
      We have not issued a decision in this appeal.  The motion to dismiss is signed personally by
Appellant, as required by the rule.  Thus, the motion is granted.
      The cause is reinstated, and Appellant's appeal is dismissed.

                                                                               PER CURIAM

Before Chief Justice Davis,
         Justice Cummings, and
         Justice Vance
Appeal dismissed on appellant's motion 
Opinion delivered and filed January 22, 1997
Do not publish